Case 2:19-cv-06937-MKB-SMG Document 16 Filed 09/29/20 Page 1 of 2 PageID #: 52




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------X
 LINDA LASER, ON BEHALF OF HERSELF AND                                   :
 ALL OTHER PERSONS SIMILARLY SITUATED,                                   :   ECF CASE
                                                                         :   No.: 2:19-cv-06937-MKB-SMG
                                                                         :
                                    Plaintiffs,                          :   NOTICE OF SETTLEMENT
                           v.                                            :
                                                                         :
                                                                         :
 E & B GUNTHERS LLC ET AL,                                               :
                                                                         :
                                    Defendant.                           :
                                                                         :
                                                                         :
 ------------------------------------                                    X


        Now comes the Plaintiff LINDA LASER, on behalf of herself and all other persons

 similarly situated, by and through counsel, to provide notice to the Court that the present cause

 has been settled between the parties, and state:

          1. A settlement agreement (“Agreement”) is in the process of being finalized. Once

 the Agreement is fully executed, and Plaintiffs have received the consideration required

 pursuant to the Agreement, the parties will submit a Stipulation of Dismissal with prejudice

 pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and will therein request that the

 case be dismissed and closed.

          2. The parties respectfully request that the Court stays this case and adjourns all

 deadlines and conferences.

 Dated: Melville, New York
        September 29, 2020
Case 2:19-cv-06937-MKB-SMG Document 16 Filed 09/29/20 Page 2 of 2 PageID #: 53




                                    Respectfully submitted,
                                    THE LAW OFFICE OF DARRYN
                                    SOLOTOFF

                                    ______ /s/Darryn G. Solotoff________
                                    Darryn G. Solotoff
                                    25 Melville Park Road, Suite 108
                                    Melville, New York 11747
                                    Phone: 516.695-0052
                                    ds@lawsolo.net
                                    Attorney for Plaintiff
